           Case 1:18-cv-02245-SAG Document 59 Filed 02/21/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812
                                                   February 20, 2020

 LETTER TO COUNSEL

         RE:     Adams v. Sokol, Civil No. SAG-18-2245

 Dear Counsel:

        I am in receipt of Plaintiff’s Motion for Partial Summary Judgment on Count II (“the
 Motion”), ECF 53, Defendant’s Opposition, ECF 57, and Plaintiff’s Reply, ECF 58. I have
 reviewed the filings, and no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the
 reasons stated herein, the Motion is denied without prejudice.

         In this case, Plaintiff seeks compensation for injuries he suffered in a boating accident on
 or about July 23, 2015. ECF 1-1. In the Motion, Plaintiff seeks summary judgment on the basis
 that the now-deceased operator of the vessel, Defendant John Sokol, violated 33 C.F.R. §§ 83.22
 and 83.34, which require vessel operators to display required navigational lights at night, and to
 sound required sound signals when navigating Inland waters, respectively. See ECF 53-2 at 4-5.

         Summary judgment is appropriate “only where it is perfectly clear that there is no dispute
 about either the facts of the controversy or the inferences to be drawn from such facts.” Morrison
 v. Nissan Motor Co., Ltd., 601 F.2d 139, 141 (4th Cir. 1979) (citing United States v. Diebold, Inc.,
 369 U.S. 654, 655 (1962)). To obtain summary judgment, a movant must show “that there is no
 genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016) (quoting Fed. R. Civ.
 P. 56(a)).

         The factual record adduced by Plaintiff does not come close to meeting the required
 standard for summary judgment as to the two issues presented: Did the sailing vessel (“the
 Haven”) (1) display the required masthead light or (2) sound the required sound signals before the
 collision? See ECF 53-2 at 4-5. With Sokol, the operator of the Haven, now deceased, ECF 30,
 and with Plaintiff unable to speak definitively about either issue, only one actual eyewitness to the
 incident remains available: Captain William G. Fers, the relief captain of the vessel that collided
 with the Haven. Fers has not yet been deposed by either party. See ECF 58 at 4.

        As to the first issue, the masthead light, Plaintiff rests his Motion on the deposition
 testimony of his expert witness, John Martino. Martino testified that he spoke with Fers, who told
 him that he only saw a red light on the Haven before the crash. ECF 53-5 at 65:6-19 (Martino
 Dep.). Martino further testified, however, that he did not know where the red light was located on
 the Haven. Id. at 65:20-22 (“I haven't visited the Haven.”). He also testified that he did not ask
 Fers specifically “whether he saw or looked for masthead light.” ECF 57-3 at 64:18-22.
         Case 1:18-cv-02245-SAG Document 59 Filed 02/21/20 Page 2 of 2
Adams v. Sokol,
Civil No. SAG-18-2245
February 20, 2020
Page 2

         Fed. R. Civ. P. 56(c)(1) permits a party to rely on depositions to support a summary
judgment motion, but Rule 56(c)(2) permits the opponent to “object that the material cited to
support or dispute a fact cannot be presented in a form that would be admissible in evidence.”
Here, Defendant specifically objects to the use of Martino’s testimony about his conversation with
Fers, on the grounds that “the hearsay declarant's testimony is unsupported by anything that would
be admissible at trial.” ECF 57 at 9. I agree that, on the current record, Martino’s testimony about
his conversation with Fers will not be admissible at trial, because Fers’s hearsay statements do not
satisfy any hearsay exception. Plaintiff asserts that Federal Rule of Evidence 703 permits hearsay
evidence to come before a jury when it forms the basis of expert testimony. Even assuming that
Fers’s hearsay statements would satisfy Rule 703’s demanding balancing test at trial, the jury could
only consider them for the purpose of weighing the validity of the Martino’s expert opinion, not
as substantive evidence. See Fed. R. Evid. 703 advisory committee’s note to 2000 amendments
(“If the otherwise inadmissible information is admitted under this balancing test, the trial judge
must give a limiting instruction upon request, informing the jury that the underlying information
must not be used for substantive purposes.). Further, setting this issue aside altogether, the hearsay
information Martino elicited from Fers1 is indefinite at best, and still leaves a genuine issue of
material fact present. I cannot conclude, on the basis of Martino’s testimony, that Fers would
testify that he looked for, but did not see, a masthead light on the Haven before the crash.

        The evidence relating to the Haven’s sounding of sound signals is even more muddled.
Plaintiff proffers no evidence, hearsay or otherwise, from Fers or any witness present at the scene
about whether the Haven appropriately sounded its signals. Plaintiff cites only to the testimony of
Captain DiNapoli, the defense’s expert witness, who specifically and repeatedly testified that he
did not know whether the Haven had sounded any signals. ECF 53-4 at 158:8-13 (“I don't know
whether they did or not.”); id. at 157:6-8 (“He should've sounded one blast to starboard, if he did
not. I don't know whether he did or not.”). Thus, a genuine issue of material fact remains as to
whether Sokol issued the required soundings, precluding the entry of summary judgment.

        On the current record, it is not “perfectly clear” that the Haven failed to display its masthead
light, or that it failed to sound appropriate signals, precluding summary judgment in Plaintiff’s
favor. See Morrison, 601 F.2d at 141. Therefore, for the reasons stated above, Plaintiff’s Motion,
ECF 53, will be DENIED WITHOUT PREJUDICE. Plaintiff may refile his Motion if Fers’s
eventual deposition results in admissible evidence substantiating his claims. Despite the informal
nature of this letter, it should be flagged as an opinion and docketed as an Order of the Court.

                                                   Sincerely yours,

                                                              /s/
                                                   Stephanie A. Gallagher
                                                   United States District Judge

1
 Defendant alleges that Martino did not know Fers’s name, and could not confirm that he was
speaking with the actual relief captain. However, Defendant cites no deposition testimony or other
evidence to support that assertion. ECF 57 at 10 n.2.
                                                   2
